



Exhibit 10.3


Form of Executive Change-in-Control
Severance Agreement for
[Executive]



[Subsidiary]


______________, 20__





--------------------------------------------------------------------------------





Contents
Article 1. Definitions
3


 
 
Article 2. Severance Benefits
5


 
 
Article 3. Restrictive Covenants
7


 
 
Article 4. Treatment of Excise Taxes
8


 
 
Article 5. Contractual Rights and Legal Remedies
8


 
 
Article 6. Term of Agreement
9


 
 
Article 7. Successors
9


 
 
Article 8. Miscellaneous
9





2

--------------------------------------------------------------------------------





[Subsidiary] 



        THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered
into, and is effective this ___ day of _________, 20__ (hereinafter referred to
as the “Effective Date”), by and between [Subsidiary] (the “Company”), a
Wisconsin corporation, and [Executive] (the “Executive”).


        WHEREAS, the Company recognizes that circumstances may arise in which a
Change in Control involving the Company or its parent, First Business Financial
Services, Inc., occurs, through acquisition or otherwise, thereby causing
uncertainty of employment without regard to the Executive’s competence or past
contributions. Such uncertainty may result in the loss of the valuable services
of the Executive to the detriment of the Company and its shareholders; and


        WHEREAS, both the Company and the Executive are desirous that any
proposal for a Change in Control will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders; and


        WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change in Control.


        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


Article 1. Definitions


        Wherever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:


(a) “Agreement” means this Executive Change-in-Control Severance Agreement.


(b) “Base Salary” means, at any time, the then regular annual rate of pay which
the Executive is receiving as annual salary, excluding amounts: (i) received
under short-term or long-term incentive or other bonus plans, regardless of
whether or not the amounts are deferred, or (ii) designated by the Company as
payment toward reimbursement of expenses.


(c) “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.


(d) “Board” or “Board of Directors” means the Board of Directors of the Company.


(e) “Cause” shall mean the occurrence of any one or more of the following:
    
(i) The Executive’s willful failure to substantially perform his duties with the
Company (other than any such failure resulting from the Executive’s Disability),
after the Company delivers a written demand for substantial performance to the
Executive (which specifically identifies the manner in which the Committee
believes that the Executive has not substantially performed his duties) and the
Executive fails to remedy the situation within fifteen (15) business days of
such written notice from the Company;


(ii) Gross negligence in the performance of the Executive’s duties to the
Company, which results in material financial harm to the Company;


(iii) The Executive’s conviction of, or plea of guilty or nolo contendere, to
any felony or any other crime, the circumstances of which relate to the
Executive’s duties to the Company;


(iv) The Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise;


(v) Willful violation of any provision of the Company’s Code of Business Conduct
& Ethics; or


3

--------------------------------------------------------------------------------







(vi) Willful violation of any of the covenants contained in Article 3, as
applicable.


(f) “Change in Control” shall occur if any of the following events occur;
provided that, for purposes of this definition, “Company” shall include First
Business Financial Services, Inc., a Wisconsin corporation:


(i) The acquisition by any individual, entity, or group of Beneficial Ownership
of more than fifty percent (50%) of the combined voting power of the Company’s
then outstanding securities with respect to the election of directors of the
Company;
    
(ii) The consummation of a reorganization, merger, or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which all or substantially all of the individuals or
entities who are the Beneficial Owners of the Company immediately prior to the
Corporate Transaction will beneficially own, directly or indirectly, more than
fifty percent (50%) of the outstanding shares of common stock of the resulting
entity and of the combined voting power of the outstanding securities entitled
to vote for the election of directors of such entity; or


(iii) During any period of not more than twelve (12) consecutive months,
individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director whose election by the Board of
Directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority (rounded up to the
nearest whole number) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof.


(g) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.


(h) “Committee” means the Compensation Committee of the Board of Directors of
the Company, or if no Compensation Committee exists, then the full Board of
Directors of the Company, or a committee of Board members, as appointed by the
full Board to administer this Agreement.


(i) “Company” means [Subsidiary], a Wisconsin corporation, and any successor
thereto as provided in Article 7 herein, except as otherwise expressly provided
herein. For purposes of the Executive’s separation from service (as defined in
Code Section 409A and any regulations thereunder) with the Company, “Company”
includes First Business Financial Services, Inc., a Wisconsin corporation, and
any other entity related to the Company (within the meaning of Code Section
414(b), (c) or (m)).


(j) “Disability” or “Disabled” means that the Executive


(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or


(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.


(k) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2 herein, which triggers the
payment of Severance Benefits hereunder.


(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


(m) “Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one or more of the
following:


(i) A material reduction of the Executive’s authorities, duties, or
responsibilities as an executive and/or officer of the Company from those in
effect as of ninety (90) calendar days prior to the Change in Control, other
than an insubstantial and inadvertent reduction that is remedied by the Company
promptly after receipt of notice thereof given by the Executive; provided,
however, that any reduction in the foregoing resulting merely from the
acquisition of the Company and its existence as a subsidiary or division of
another entity shall not be sufficient to constitute Good Reason;




4

--------------------------------------------------------------------------------





(ii) The Company’s requiring the Executive to be based at a location in excess
of one hundred (100) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s then present business travel obligations;


(iii) A reduction by the Company of the Executive’s Base Salary in effect on the
Effective Date hereof, or as the same shall be increased from time to time;


(iv) The failure of the Company to continue in effect, or the failure to
continue the Executive’s participation on substantially the same basis in, any
of the Company’s short- and long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or other compensation
arrangements in which the Executive participates prior to the Change in Control
of the Company, unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally;


(v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 7 herein; and


(vi) A material breach of this Agreement by the Company which is not remedied by
the Company within ten (10) business days of receipt of written notice of such
breach delivered by the Executive to the Company.


Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.


(n) “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the Executive’s separation from service with the Company under the
provision so indicated.


(o) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).


(p) “Qualifying Termination” means any of the events described in Section 2.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder. 4 (q) “Severance Benefits” mean the severance benefits as provided in
Section 2.3(a) through 2.3(e) herein.


Article 2. Severance Benefits


2.1 Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if during the
term of this Agreement there has been a Change in Control and if, within twelve
(12) calendar months immediately thereafter, the Executive incurs a separation
from service with the Company for any reason specified in Section 2.2 herein as
being a Qualifying Termination. The Severance Benefits described in Section
2.3(a), 2.3(b), and 2.3(d) herein shall be paid in cash to the Executive in a
single lump sum as soon as practicable following the Qualifying Termination (but
in no event later than the sooner of December 31 of the calendar year in which
the Qualifying Termination or thirty (30) calendar days immediately after such
date.
    
2.2 Qualifying Termination. The occurrence of any one or more of the following
events (a “Qualifying Termination”) within twelve (12) calendar months
immediately following a Change in Control shall trigger the payment of Severance
Benefits to the Executive, as such benefits are described under Section 2.3
herein:


(a) The Executive’s separation from service with the Company due to the
Company’s involuntary termination of the Executive’s employment without Cause;
or


(b) The Executive’s separation from service with the Company due to his
voluntary termination of employment for Good Reason.


A Qualifying Termination shall also include the Executive’s separation from
service with the Company due to an involuntary termination by the Company within
six (6) months prior to a Change in Control if such termination occurs at the


5

--------------------------------------------------------------------------------





request of any party involved in the Change-in-Control transaction; in such
event, the date of Qualifying Termination shall be deemed to be the date of the
Change in Control.
        
A Qualifying Termination shall not include the Executive’s separation from
service with the Company due to a termination of the Executive’s employment
within twelve (12) calendar months after a Change in Control by reason of death,
Disability, the Executive’s voluntary termination without Good Reason, or the
Company’s involuntary termination of the Executive’s employment for Cause.


2.3 Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide the Executive with
the following:


(a) A lump-sum cash amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the date of the Qualifying
Termination. Such payment shall constitute full satisfaction for these amounts
owed to the Executive.


(b) Any amount payable to the Executive under any annual bonus plan then in
effect in respect of the most recently completed fiscal year, to the extent not
theretofore paid, which amount shall be paid in four (4) equal semiannual
installments at the times and in the manner set forth in subsection (c) below.
Such payment shall constitute full satisfaction for this amount owed to the
Executive.


(c) A cash amount equal to two (2) multiplied by the Executive’s annual rate of
Base Salary in effect upon the date of the Qualifying Termination or, if
greater, by the Executive’s annual rate of Base Salary in effect immediately
prior to the occurrence of the Change in Control. Such cash amount shall be paid
out in four (4) equal semiannual installments, with the initial payment to occur
no sooner than six (6) months plus one (1) day following the Executive’s
Effective Date of Termination. The three (3) remaining installments shall then
be paid out, one each at the end of successive six (6) month intervals following
the initial payment until all installments have been paid in full.


(d) A lump-sum cash amount equal to the greater of: (i) the Executive’s
then-current target bonus opportunity established under any annual bonus plan
for the plan year in which the Qualifying Termination occurs; or (ii) the
Executive’s target bonus opportunity, if any, in effect prior to the occurrence
of the Change in Control. Such payment shall be adjusted on a pro rata basis
based on the number of days the Executive was actually employed during such plan
year and shall be paid in four (4) equal semiannual installments at the times
and in the manner set forth in subsection (c) above. Such payment shall
constitute full satisfaction for this amount owed to the Executive.


(e) If as of the Effective Date of Termination the Company continues to maintain
a group health insurance plan that would allow for the participation of the
Executive without violating the terms of the group health insurance plan (or any
other related insurance policies) or violating any of the Code’s
nondiscrimination requirements applicable to the health insurance coverage, then
the Company shall provide, at the exact same cost to the Executive, and at the
same coverage level as in effect as of the Effective Date of Termination
(subject to changes in coverage levels applicable to all employees generally), a
continuation of the Executive’s (and the Executive’s eligible dependents’)
health insurance coverage for eighteen (18) months from the Effective Date of
Termination. The applicable COBRA health insurance benefit continuation period
shall begin coincident with the beginning of this eighteen (18) month benefit
continuation period.


Notwithstanding the health benefits provided above, if the Executive becomes
covered under the health insurance coverage of a subsequent employer which does
not contain any exclusion or limitation with respect to any preexisting
condition of the Executive or the Executive’s eligible dependents, this health
insurance benefit coverage by the Company shall be discontinued prior to the end
of the eighteen (18) month continuation period. For purposes of enforcing this
offset provision, the Executive shall have a duty to inform the Company as to
the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment. The Executive shall provide, or shall
cause to be provided, to the Company in writing correct, complete, and timely
information concerning the same.


2.4 Termination Due to Death. Following a Change in Control, if the Executive’s
incurs a separation of service with the Company by reason of his death, the
Company shall pay the Executive’s estate all amounts described in Section 2.3(a)
and (b) herein through the Effective Date of Termination. All other benefits due
the Executive shall be determined in accordance with the Company’s retirement,
survivor’s benefits, insurance, and other applicable programs then in effect.




6

--------------------------------------------------------------------------------





2.5 Notice of Termination. Any separation of service of the Executive from the
Company due to a termination of the Executive’s employment by the Company for
Cause or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party.




Article 3. Restrictive Covenants


During the term of this Agreement, the following shall apply:


3.1 Noncompetition.


(a) Scope. During the term of his employment with the Company and for a period
of twenty-four (24) months thereafter (the “Noncompetition Period”), except as
authorized by Board of Directors of the Company, the Executive shall not,
directly or indirectly, render services to, assist, participate in the affairs
of, or otherwise be connected with, any person or business enterprise, except
the Company (which person or enterprise is engaged in, or is planning to engage
in, any business that is in any respect competitive with the business of the
Company, in any capacity that


(i) would utilize the Executive’s services with respect to such business which
sells products and services similar to those of the Company within any state or
possession of the United States, wherein the Company sold or actively attempted
to sell its products or services within a twelve (12) month period immediately
prior to the termination of the Executive’s employment with the Company,
irrespective of where the Executive renders his services,


(ii) would utilize the Executive’s services in selling any products or services
similar to those of the Company to any person or entity to which the Company
sold or actively attempted to sell its products or services during the twelve
(12) month period immediately prior to the termination of the Executive’s
employment with the Company, irrespective of where the Executive renders his
services, or


(iii) would reasonably be expected to utilize any Confidential Information
acquired by the Executive during the term of his employment by the Company
preceding, on and following the date hereof.


(b) Reform. If a court of competent jurisdiction should declare any or all of
this Agreement unenforceable because of any unreasonable restriction of duration
and/or geographical area in Section 3.1(a), then such court shall have the
express authority to reform Section 3.1(a) to provide for reasonable
restrictions and/or to grant the Company such other relief, at law or in equity,
as are reasonably necessary to protect the interests of the Company.


3.2 Confidentiality.
    
(a) Scope. During the term of his employment with the Company and for a period
of twenty-four (24) months thereafter, the Executive shall not take or use, or
otherwise disclose to anyone, any Confidential Information, except (i) as
necessary to perform his duties and responsibilities to the Company, (ii) as
permitted by the Board of Directors of the Company, or (iii) as required by any
court or governmental agency; provided, however, that this covenant prohibits
only the use and disclosure of Confidential Information and shall not be
construed as limiting the Executive’s right to undertake any other employment or
business activity. The Executive shall be prohibited from competing with the
Company only as provided in Section 3.1.


(b) Definition. “Confidential Information” shall mean any and all business
information of the Company that has been developed or obtained at its expense,
has significant economic value to the Company and is not available to its
competitors, the public or all of its employees, including, without limitation,
any information marked, stamped or referenced as “confidential” by the Company
and any information concerning its business plans and strategies and the like,
even if such information is not specifically marked, stamped or referenced as
“confidential” by the Company, except such information as the Executive can
prove beyond a preponderance of the evidence was in the public domain, being
publicly and openly known, prior to the date of commencement of the Executive’s
employment by the Company or, subsequent to such date, became part of the public
domain, being publicly and openly known, through lawful and proper means.


(c) Compliance With Applicable Laws. This Agreement shall not reduce any
obligation of the Executive to comply with any applicable laws relating to trade
secrets, confidential information or unfair competition.


3.3 Nonsolicitation. During the term of this Agreement and for a period of
twenty-four (24) months after the Effective Date of Termination, the Executive
shall not employ or retain or solicit for employment or arrange to have any
other person,


7

--------------------------------------------------------------------------------





firm, or other entity employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who is an employee or
consultant of the Company.


3.4 Cooperation. The Executive shall cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to the Executive’s employment by the Company or any
entity related to the Company (within the meaning of Code Section 414(b), (c) or
(m)).


3.5 Nondisparagement. At all times, the Executive shall not disparage the
Company or otherwise make comments harmful to the Company’s reputation.




Article 4. Treatment of Excise Taxes


        Notwithstanding anything to the contrary contained in this Agreement,
if, after taking into account all amounts or benefits otherwise to be paid or
payable, any amount or benefit to be paid or provided under this Agreement would
be an “Excess Parachute Payment” within the meaning of Section 280G of the Code
or any successor provision thereto but for the application of this sentence,
then the payments and benefits to be so paid or provided under this Agreement
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction will be made only if and to the extent that such reduction would
result in an increase in the aggregate payments and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law and any applicable federal,
state, and local income taxes). The determination of whether any reduction in
such payments or benefits to be provided under this Agreement is required
pursuant to the preceding sentence will be made, at the expense of the Company,
if requested by the Executive or the Company, by the Company’s independent
accountants.
        
The fact that the Executive’s right to payments or benefits may be reduced by
reason of the limitations contained in this Article 4 will not of itself limit
or otherwise affect any other rights of the Executive other than pursuant to
this Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Article 4, the Executive will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Article 4. The Company
will provide the Executive all information reasonably requested by the Executive
to permit the Executive to make such designation. In the event that the
Executive fails to make such designation within ten (10) business days of the
Effective Date of Termination, the Company may effect such reduction in any
manner it deems appropriate.




Article 5. Contractual Rights and Legal Remedies


5.1 Payment Obligations Absolute. The Company’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Company
may have against the Executive or anyone else. All amounts payable by the
Company hereunder shall be paid without notice or demand.


The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.


5.2 Contractual Rights to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.


5.3 Arbitration. The Company and the Executive shall have the right and option
to elect (in lieu of litigation) to have any dispute or controversy arising
under or in connection with this Agreement settled by arbitration, conducted
before a panel of three (3) arbitrators (one selected by the Executive, one
selected by the Company, and one selected by the two previously selected
arbitrators) sitting in a location selected by the Executive within fifty (50)
miles from the location of his job with the Company, in accordance with the
rules of the American Arbitration Association then in effect. The Company’s or
the


8

--------------------------------------------------------------------------------





Executive’s election to arbitrate, as herein provided, and the decision of the
arbitrators in that proceeding, shall be binding on the Company and the
Executive. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.




Article 6. Term of Agreement


6.1 Term. This Agreement will commence on the Effective Date and shall continue
in effect for two (2) full calendar years (through ____________, 20__) (the
“Initial Term”).
        
The Initial Term shall be extended automatically for one (1) additional year at
the end of the Initial Term, and then again after each successive one (1) year
period thereafter (each such one (1) year period following the Initial Term a
“Successive Period”). However, the Company may terminate this Agreement entirely
at the end of the Initial Term, or at the end of any Successive Period
thereafter, by giving the Executive written notice of intent not to renew,
delivered at least six (6) months prior to the end of such Initial Term or
Successive Period. If such notice is properly delivered by the Company, this
Agreement, along with all corresponding rights, duties, and covenants shall
automatically expire at the end of the Initial Term or Successive Period then in
progress.
        
6.2 Change-in-Control Renewal. In the event that a Change in Control occurs
during the Initial Term or any Successive Period, upon the effective date of
such Change in Control, the term of this Agreement shall automatically and
irrevocably be renewed for a period of twelve (12) full calendar months from the
effective date of such Change in Control. This Agreement shall thereafter
automatically terminate following the twelve (12) month Change in Control
renewal period. Further, this Agreement shall be assigned to, and shall be
assumed by the purchaser in such Change in Control, as further provided in
Article 7 herein.




Article 7. Successors


7.1 Successors to the Company. The Company shall use reasonable efforts to
require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) of all or a significant portion of the assets or stock of the Company
by agreement, in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. Regardless of whether such agreement is executed, this Agreement
shall be binding upon any successor if in accordance with the operation of law
and, if so, such successor shall be deemed the “Company” for purposes of this
Agreement.
        
7.2 Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.




Article 8. Miscellaneous


8.1 Employment Status. This Agreement is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and the Company or any
entity related to the Company (within the meaning of Code Section 414(b), (c) or
(m)). The Executive acknowledges that the rights of the Company remain wholly
intact to change or reduce at any time and from time to time his compensation,
title, responsibilities, location, and all other aspects of the employment
relationship, or to discharge him prior to a Change in Control (subject to such
discharge possibly being considered a Qualifying Termination pursuant to Section
2.2).
        
8.2 Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s separation from service with the Company for any reason shall be in
lieu of any severance benefits payable under any severance plan, program, or
policy of the Company to which the Executive might otherwise be entitled.
        
8.3 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address he has filed in writing with the Company or, in the case of the
Company, at its principal offices.


9

--------------------------------------------------------------------------------







8.4 Conflicting Agreements. This Agreement completely supersedes any and all
prior change-in-control agreements or understandings, oral or written, entered
into by and between the Company and the Executive, with respect to the subject
matter hereof, and all amendments thereto, in their entirety. Further, the
Executive hereby represents and warrants to the Company that his entering into
this Agreement, and the obligations and duties undertaken by him hereunder, will
not conflict with, constitute a breach of, or otherwise violate the terms of,
any other employment or other agreement to which he is a party, except to the
extent any such conflict, breach, or violation under any such agreement has been
disclosed to the Board in writing in advance of the signing of this Agreement.
        
8.5 Includable Compensation. Severance Benefits provided hereunder shall not be
considered “includable compensation” for purposes of determining the Executive’s
benefits under any other plan or program of the Company unless otherwise
provided by such other plan or program.
        
8.6 Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as legally required to
be withheld.
        
8.7 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.
        
Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.
        
8.8 Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and on behalf of the Company, as applicable,
or by the respective parties’ legal representatives or successors.
        
8.9 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine; the plural shall include
the singular and the singular shall include the plural.
        
8.10 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Wisconsin shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.


10

--------------------------------------------------------------------------------







        IN WITNESS WHEREOF, the Company has executed this Agreement on this ___
day of __________, 20__.


Executive:


_________________________________


[SUBSIDIARY]


By:
_________________________________







11